Per Curiam,
An examination of the record shows that this case involved the questions of defendants’ negligence and the alleged contributory negligence of the plaintiff. The testimony bearing on each of these questions was such as to necessarily carry the case to the jury. It was fairly submitted to them in a clear and impartial charge which appears to be free from any error of which defendants have any just reason to complain.
It would have been plain error to have given binding instructions to find for defendants as requested in their point recited in the first specification.
There was no error in the learned judge’s answer to defendants’ point recited in the second specification; nor has the able and ingenious argument of the learned counsel for the defendants convinced us that the court erred in affirming their point quoted in the third specification, but at the same time leaving “ it to the jury to determine whether any of the defendants were personally guilty of negligence.” In the last clause of the point, the court was requested to say that the defendants " are not responsible for any negligence in such operation (meaning inside operation of their mine) in which they did .not personally participate.” In view of the testimony, there was no error in submitting to the jury, for their determination, the question whether defendants did personally participate in any negligence in the inside operation of their mines.
We find no error in the record that would justify us in reversing the judgment.
Judgment affirmed.